DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is fluid direction change portion in claim 9, best seen in Fig. 5 as an acute angle bend out of tubular member 26 and towards observation window portion 14, which has structural support in paragraph [0031] stating, “The fluid direction change portion 28 is provided at the tip of the tubular member 26 to change the direction of the cleaning fluid flowing through the interior the tubular member 26…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by James et al. (US Pub. No.: US2011/0087072) hereinafter James.
Regarding claim 1, James discloses a cover (Fig. 1 flow guide 2) for covering a circumferential portion (Fig. 1) of an outer circumferential surface (Fig. 1 outer surface of laparoscope 6) of a rigid endoscope (Fig. 1 laparoscope 6) having an observation window portion (Fig. 2 lens 4a) provided at a tip (Fig. 1 end surface 4) thereof, the cover (Fig. 1 flow guide 2) comprising: 
a flexible outer cover member (Fig. 4 flow guide 2) covering the circumferential portion (Fig. 1) of the circumferential surface (Fig. 1 outer surface of laparoscope 6) of the rigid endoscope (Fig. 1 laparoscope 6); and 
a tubular member (Fig. 6 channel 8), provided inside the outer cover member (Fig. 4 flow guide 2), through which a cleaning fluid ([0086] “…the channel 8 is arranged such that fluid flow is encouraged to attach to the end surface 4 as it leaves the channel 8 through outlet 10.”) to be supplied from a base end (Fig. 1 inlet 5) of the rigid endoscope (Fig. 1 laparoscope 6) to the observation window portion (Fig. 2 lens 4a)  of the rigid endoscope (Fig. 1 laparoscope 6) flows inside ([0063] “…fluid re-establishes laminar flow after it passed through the inlet 5 as it travels along laparoscope 6.”), 
wherein the outer cover member (Fig. 4 flow guide 2) is attached to the outer circumference surface (Fig. 1 outer surface of laparoscope 6) of the rigid endoscope (Fig. 1 laparoscope 6) by flexing the outer cover member ([0073] “…tips 28 [which is part of flow guide 2] are flexible and can be separated so that the laparoscope 6 can be inserted between them so that they exert a force on the laparoscope 6 to secure the laparoscope 6 to the flow guide 2…”).  
Regarding claim 2, James discloses the rigid endoscope cover according to claim 1, wherein the outer cover member (Fig. 4 flow guide 2) extends over substantially an entire length (Fig. 1) of the rigid endoscope (Fig. 1 laparoscope 6).  
Regarding claim 3, James discloses the rigid endoscope cover according to claim 1, wherein a cross section (Fig. 4) of the outer cover member (Fig. 4 flow guide 2) extends along a plane perpendicular to a longitudinal direction of the rigid endoscope (Fig. 1 laparoscope 6) is substantially C-shaped (illustrated in Fig. 4).  
Regarding claim 4, James discloses the rigid endoscope cover according to claim 1, wherein a material of the outer cover member (Fig. 4 flow guide 2) is a plastic material ([0109] “…flow guide 2 is made of any suitable known and approved medical plastic…”).  
Regarding claim 8, James discloses the rigid endoscope cover according to claim 1, wherein the tubular member (Fig. 6 channel 8 comprising insert 37, [0088] “…insert 37 defines the sides 12 of the channel 8 in the region of longitudinal portion of the flow guide 2…”) is fixed to an inside of the outer cover member (Fig. 4 flow guide 2)  by an adhesive ([0091] “…insert 37 is separately moulded and then assembled with the remainder of the flow guide 2, for example by adhesive bonding…”).  
Regarding claim 9, James discloses the rigid endoscope cover according to claim 1, wherein a fluid direction change portion (Fig. 6 outer channel surface 14) is provided in which a direction of the cleaning fluid flowing inside the tubular member (Fig. 6 channel 8) is changed to a direction toward the observation window portion (Fig. 2 lens 4a) of the rigid endoscope (Fig. 1 laparoscope 6).
Regarding claim 14, James discloses an endoscope unit (Fig. 1) comprising: a rigid endoscope (Fig. 1 laparoscope 6)  having an observation window portion (Fig. 2 lens 4a) provided at a tip (Fig. 1 end surface 4) thereof; and a cover (Fig. 4 flow guide 2) configured to cover a circumferential portion of an outer circumferential surface (Fig. 1 outer surface of laparoscope 6) of (Fig. 1 laparoscope 6)  the rigid endoscope, wherein the cover (Fig. 4 flow guide 2) has a flexible outer cover member ([0073] “…tips 28 [which is part of flow guide 2] are flexible and can be separated so that the laparoscope 6 can be inserted between them so that they exert a force on the laparoscope 6 to secure the laparoscope 6 to the flow guide 2…”).  covering the circumferential portion of the circumferential surface (Fig. 1 outer surface of laparoscope 6) of the rigid endoscope (Fig. 1 laparoscope 6) and a tubular member (Fig. 6 channel 8), provided inside the outer cover member (Fig. 4 flow guide 2), through which a cleaning fluid ([0063] “…fluid re-establishes laminar flow after it passed through the inlet 5 as it travels along laparoscope 6.”) to be supplied from a base end (Fig. 1 inlet 5) of the rigid endoscope (Fig. 1 laparoscope 6) to the observation window portion (Fig. 2 lens 4a) of the rigid endoscope (Fig. 1 laparoscope 6) flows inside, and the outer cover member (Fig. 4 flow guide 2) is attached to the outer circumference surface (Fig. 1 outer surface of laparoscope 6) of the rigid endoscope (Fig. 1 laparoscope 6) by flexing the outer cover member ([0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Akamine et al. (JP3186191U) hereinafter Akamine.
Regarding claim 5, James fails to discloses wherein a material of the tubular member is a rubber material.
However Akamine, in the same field of endeavor, teaches wherein a material of the tubular member (Fig. 1 tubes 1 and 2)  is a rubber material ([0049] “…composite type tube is used in which a long flexible rubber tube…”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify James with the teachings of Akamine to have the tubular member be made from a rubber material because rubber is flexible, bendable, moldable, and shapeable to “make the fluid path a small diameter tube” [0049]. 
Regarding claim 6, James fails to discloses wherein a groove is provided on an inner surface of the outer cover member opposite the outer circumference surface of the rigid endoscope, and the tubular member is fitted into the groove.
However Akamine, in the same field of endeavor, teaches wherein a groove (Fig. 3 groove 32a, 32b) is provided on an inner surface  (Fig. 1 inner surface of fixing main body 31) of the outer cover member (Fig. 1 fixing main body 31) opposite the outer circumference surface of the rigid endoscope (Fig. 1 fiberscope 21), and the tubular member (Fig. 1 tubes 1 and 2)  is fitted into the groove (Fig. 3 groove 32a, 32b).  
Regarding claim 7, James fails to discloses wherein a part of the tubular member fitted into the groove is exposed to the outside of the groove.
However Akamine, in the same field of endeavor, teaches wherein a part of the tubular member (Fig. 1 tubes 1 and 2) fitted into the groove (Fig. 3 groove 32a, 32b) is exposed to the outside of the groove (Fig. 1).  
Regarding claim 10, James fails to discloses wherein the fluid direction change portion is a metal or plastic pipe bent in a direction from a longitudinal direction of the rigid endoscope to the observation window portion of the rigid endoscope.
However Akamine, in the same field of endeavor, teaches wherein the fluid direction change portion (annotated in Fig. 1 below) is a metal or plastic pipe ([0049] “…tubes 1 and 2 is a…metal tube such as stainless steel…”) bent in a direction from a longitudinal direction of the rigid endoscope (Fig. 1 fiberscope 21) to the observation window portion (Fig. 1 lens 23) of the rigid endoscope (Fig. 1 fiberscope 21).  

    PNG
    media_image1.png
    436
    434
    media_image1.png
    Greyscale

Regarding claim 11, James fails to discloses wherein the fluid direction change portion is bent in a V-shape, L-shape, U-shape, or substantially U-shape.
However Akamine, in the same field of endeavor, teaches wherein the fluid direction change portion (annotated in Fig. 1 above) is bent in a V-shape, L-shape, U-shape, or substantially U-shape (Fig. 1).  
Regarding claim 12, James fails to discloses wherein a bend angle of the fluid direction change portion is approximately the same as an angle of a surface of the observation window portion with respect to the longitudinal direction of the rigid endoscope.
However Akamine, in the same field of endeavor, teaches wherein a bend angle of the fluid direction change portion (annotated in Fig. 1 above) is approximately the same as an angle ([0048] “…tubes 1 and 2 are bent at 80 degrees to 90 degrees.”) of a surface of the observation window portion (Fig. 1 lens 23) with respect to the longitudinal direction of the rigid endoscope(Fig. 1 fiberscope 21).    

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Chang et al. (WO-2013040175) hereinafter Change.
Regarding claim 13, James fails to discloses wherein a friction member is provided on the inner surface of the outer cover member opposite the outer circumference surface of the rigid endoscope to exert a friction force between the outer circumference surface of the rigid endoscope and the friction member.
However Chang, in the same field of endeavor, teaches wherein a friction member (Fig. 3C friction member 350) is provided on the inner surface (Fig. 3C interior surface 330) of the outer cover member (Fig. 3C tubular base 300) opposite the outer circumference surface of the rigid endoscope to exert a friction force between the outer circumference surface of the rigid endoscope and the friction member ([0089] “The outer surface of the friction member 350 may engage an outer surface of a therapeutic or diagnostic device on which the releasable mount device 110-d is mounted to prevent the releasable mount device 1 10-d from changing positions with respect to the therapeutic or diagnostic device. As shown in FIGs. 3A-3C, the friction member 350 may extend in a longitudinal direction along the interior surface 330 of the tubular base 300. The friction member 350 may be compressible and configured to apply a restoring force under compression.”).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify James with the teachings of Chang and include a friction member is provided on the inner surface of the outer cover member opposite the outer circumference surface of the rigid endoscope to exert a friction force between the outer circumference surface of the rigid endoscope and the friction member to “prevent the…device from changing positions” along the rigid endoscope [0089].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795